355 U.S. 179 (1957)
ATCHISON, TOPEKA & SANTA FE RAILWAY CO. ET AL.
v.
DIXIE CARRIERS, INC., ET AL.
No. 60.
Supreme Court of United States.
Decided December 9, 1957.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS.
Robert H. Bierma, Richard J. Murphy and Harvey Huston for the Atchison, Topeka & Santa Fe Railway Co. et al., appellants in No. 60.
Solicitor General Rankin, Assistant Attorney General Hansen, Robert W. Ginnane and H. Neil Garson for the United States, appellant in No. 61, and the Interstate Commerce Commission, appellant in No. 62.
Donald Macleay, Harry C. Ames, Harry C. Ames, Jr., Nuel D. Belnap, T. S. Christopher and John C. Ridley for appellees.
PER CURIAM.
Upon the suggestion of mootness the judgment of the United States District Court for the Southern District of Texas is vacated and the case is remanded with directions to dismiss the complaint.
NOTES
[*]  Together with No. 61, United States v. Dixie Carriers, Inc., et al., and No. 62, Interstate Commerce Commission v. Dixie Carriers, Inc., et al., also on appeal from the same Court.